DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Preliminary Amendment filed May 24, 2018 is presented for examination. Claims 1-18 are pending. Claims 1 and 11 are independent claims. Claims 8, 10, 11 are amended. Claims 12-18 are added. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-8, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Hereinafter “Lu”) US Patent Application Publication No. 20170139218 in view of Tseng et al. (Hereinafter “Tseng”) US Patent Application Publication No. 2016/0034084.

Referring to claim 1, Lu teaches a display apparatus [display device of fig. 1; ab], comprising: 
an organic light-emitting display panel [OLED panel 1 of fig. 1; 0035-0036] and a liquid crystal display panel [LCD panel 2 of fig. 1; 0035-0036] disposed on a light-emitting side of the organic light-emitting display panel [LCD panel 2 is disposed on the upper side of OLED panel 1 of fig. 1], wherein the liquid crystal display panel comprises:, a bottom substrate, a liquid crystal layer and an upper substrate which are stacked successively, and the bottom substrate is a transparent substrate [upper and lower substrates of the LCD panel, 0005 wherein the LCD panel 2 is essential a transparent display screen in the display mode, 0039]; and wherein the organic light-emitting display panel comprises a metal layer that serves as a backlight source for the liquid crystal display panel [inherently having metal layer serves as a backlight source module, 0035-0036; 0048].
However, Lu does not explicitly teach that LCD panel comprising a wave plate, a linear polarizer. Tseng teaches that LCD panel comprising a wave plate [416 of fig. 4A-4C; 0042], a linear polarizer [312 of fig. 3A-3C; 0030-0032].
It would have been obvious to one of ordinary skill in the art to add the feature of Tseng to the system of Lu as an essential means to increase the brightness at the touch display device from different angels.

Referring to claim 11, Lu and Tseng teach the invention substantially as claimed as specified in claim 1 above, and this claim is rejected on that basis. 

wherein the wave plate is a 1/4 A wave plate or a 1/2 A wave plate [Tseng, 0009-0012 of fig. 2A].
Referring to claim 5, Lu and Tseng teach the invention substantially as claimed, wherein the wave plate is bonded with the linear polarizer through a liquid optical adhesive [Lu, 0017; 0041-0042].
Referring to claim 6, Lu and Tseng teach the invention substantially as claimed, wherein the organic light-emitting display panel further comprises a substrate and a plurality of organic light-emitting structures which are arranged at one side of the substrate and arranged in an array; and the organic light-emitting structures comprise a red organic light-emitting structure, a green organic light-emitting structure and a blue organic light-emitting structure; the red organic light-emitting structure is configured to emit red light; the green organic light-emitting structure is configured to emit green light; and the blue organic light-emitting structure is configured to emit blue light [Lu, R, G, B color lights, 0022; color filter substrate of LCD panel, 0012].
Referring to claim 7, Lu and Tseng teach the invention substantially as claimed, wherein the liquid crystal display panel comprises a film-compensated super twisted nematic display panel [Lu, twisted, 0005].
Referring to claim 8, Lu and Tseng teach the invention substantially as claimed, comprising turning on the liquid crystal display panel and turning off the organic light-emitting panel when a first panel use condition is satisfied, so as to use the liquid crystal display panel as a current display panel; and turning on the organic light-emitting panel and turning off the liquid crystal display panel when a second panel use condition is satisfied, so as to use the organic light-emitting panel as a current display panel [Lu, switchable display panel includes a self-luminescent OLED display panel and a LCD panel, ab; 0009-0010].
Lu and Tseng teach the invention substantially as claimed, wherein the second panel use condition comprises any of the following conditions detecting that the user-inputted operation instruction chooses to use a second panel, and detecting that complexity of a user triggered event is greater than a preset complexity threshold.
Referring to claims 13 and 16-18, all limitations of these claims have been rejected in claims 1, 2, 5-8, 10, 11 above, and these claims are rejected on that basis. 

Allowable Subject Matter
Claims 3, 4, 9, 10, 12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Referring to claims 3 and 14, the limitations of the 1/4 A wave plate comprises an ordinary optical axis and an extraordinary optical axis which are perpendicular to each other, and an included angle 9 between a polarization direction of a linearly polarized light and the ordinary optical axis of the 1/4 A wave plate satisfies 25° < 9 <40°, taken together with other limitations of claims 1-2, have not been disclosed in the prior art of record.
	Claim 4 and 15 further limiting to claims 3 and 14, are also objected to.
Referring to claim 9, the limitations of the first panel use condition comprises any of the following conditions detecting that a user-inputted operation instruction chooses to use a first panel, detecting that an intelligent terminal is in a moving mode or charging mode, detecting that a light intensity is not lower than a preset intensity threshold, and detecting that a length of a time period in which the intelligent terminal is in a standby state is greater than a preset time threshold, taken together with other limitations of claims 1-2, have not been disclosed in the prior art of record.
Claim 12 further limiting to claim 9, is also objected to.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.